Mr. Justice Gerry
delivered the opinion of the court.
It is contended by counsel that this case is one publicó juris, and this court should assume original jurisdiction thereof, and hear and determine the same. This case in many of its features is a remarkable one. It is without precedent in the state and involves tremendous interests. It is a contest between a large number of individuals residing in different localities and engaged in different industries, and its ultimate determination may seriously affect either the agricultural or mining prosperity of the four counties named in the complaint. It does not, however, involve the interest of the state,at large, except incidentally, or affect in any manner its sovereignty or the liberty of its citizens. While the bill of complaint tenders anjssue of great magnitude, and one which' may affect seriously very many individuals, it is of a private and not public character, and the rights and interests of all persons can be fully protected in the court below. Besides, a case may be one publici juris, yet if the court is satisfied that the issues can be fully determined and the rights of all persons preserved and • enforced in the court below, it may, in the exercise of a sound legal discretion, decline to assume jurisdiction.
Again, it is contended by counsel that, as the interests involved are so great, and whole communities will be arrayed against each other in a struggle in the courts to maintain rights upon which their prosperity and existence will depend, strong local feeling and bitter prejudices will be engendered to such an extent as to prevent a fair and impartial trial. There is no weight in this suggestion. This is a chancery cause, and the issues to be joined will be heard and disposed of by the court and not by a jury, and we can but presume that the court will not be influenced by public opinion or popular *282clamor. If its presiding judge should imbibe any of the local feeling and passions of the parties litigant or the people of that particular locality, then the law provides-an adequate remedy for this evil. The court can, of its own motion or upon cause shown, change the venue of the action, or call in the judge of another district to preside in his stead.
Another ground set forth in the petition in this case, and upon which counsel place much stress, is that, as the relators and defendants reside in different counties, and part in different judicial districts, a controversy may arise as to the proper county in which to bring the suit. An action may be instituted in the district court in which all questions presented by the pleadings before us cau be fully adjudicated; but we do not feel called, upon to indicate in this ex parte proceeding the proper county in which the suit should be instituted. The belief that such controversy may arise is no reason why this court should assume original jurisdiction to hear and determine this cause.
The petition is denied.

Petition denied.